            Case 1:21-cv-00472 Document 1 Filed 02/23/21 Page 1 of 26




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
____________________________________
                                      )
FLOYD J. MCGRONE                      )
845 Clarence Ave Unit 1               )
Oak Park, IL 60304                    )
                                      )
              Plaintiff,              )
                                      )
                vs.                   )    Case No. _________________
                                      )
Hon. LLOYD J. AUSTIN III,             )
U.S. Secretary of Defense             )
1000 Defense Pentagon                 )
Washington, DC 20301-1000             )
                                      )
              Defendant.              )
____________________________________)


                                         COMPLAINT


        Floyd J. McGrone, (“Plaintiff” or “Mr. McGrone”), by and through his undersigned

counsel hereby brings this against the Defendant, U.S. Department of Defense (“Defendant” or

“Agency”), pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e

et seq., and Age Discrimination In Employment Act ADEA, 29 U.S. Code §§ 623 et seq.


                                   NATURE OF THE CASE

   1.      Mr. McGrone, brings this action seeking declaratory, injunctive, and other

           appropriate equitable relief, monetary compensatory, and punitive damages,

           attorneys’ fees and costs, against Defendant Agency, for its unlawful and intentional

           discrimination, perpetrated against him, by its agents and on its behalf, in violation of

           Title VII, and the ADEA.




                                                 1
            Case 1:21-cv-00472 Document 1 Filed 02/23/21 Page 2 of 26




                   EXHAUSTION OF ADMINISTRATIVE REMEDIES

2.     Plaintiff has exhausted all his administrative remedies. After filing a timely EEO

complaint, Agency investigated. After its investigation, Agency issued a Report of Investigation

(“ROI”). Plaintiff opted for the Agency to make a Final Decision (“FAD”). On November 24,

2020, Agency issued its negative, final decision, which was communicated to Plaintiff’s counsel

on November 25, 2020. Hence, this action is timely.


                                JURISDICTION AND VENUE

3.     This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. § 1331. .

4.     Venue is proper in this District, pursuant to 28 U.S.C. § 1391.

                                           PARTIES

Plaintiff

5.     Mr. McGrone is an individual and a resident of the State of Illinois. He is over 40 years

of age (65). He is a Black African American male, and a former employee of the Department of

the Army. He worked for the Agency in Germany, from 2014 to 2019.

Defendant

6.     Defendant the Lloyd J. Austin III, is the United States Secretary of Defense.

7.     Defendant Agency, at all relevant times was Plaintiff’s employer at the RGRC in

Germany from 2014 to 2019, when he was removed from his position on December 11, 2019,

after his tour of duty expired and was not renewed, and he return back to the United States.




                                                2
             Case 1:21-cv-00472 Document 1 Filed 02/23/21 Page 3 of 26




                                             FACTS

Relevant Work Experience and Accomplishments

Army Dallas Military MEPS, Texas 3/31/2008 – 7/31/2009

8.     At the Army Dallas Military MEPS, Mr. McGrone was employed as the lead

Transportation Assistant responsible for transporting new recruits to their basic training duty

stations by procurement of air, and in land conveyances.

9.     As the lead Transportation Assistant, Mr. McGrone was also responsible for bill

reconciliation from transport fees for the different services: Army, Air Force, Marines, Navy and

Coast Guard. Mr. McGrone had ten (10) separate accounts, two (2) accounts for each Service

totaling $2,000,000 apiece respectively. At the end of each month Mr. McGrone paid

outstanding balances, acted as the quality assurance technician and was the point of contact for

financial institutions on which the credit cards were issued.

10.    Additionally, as the lead Transportation Assistant, Mr. McGrone was responsible for

issuing, and issued credit cards through the Bank of America, and was responsible for

procurement of travel arrangements and lodging for the commander during travel.

11.    Mr. McGrone issued travel orders for each of the service members (new recruits)

departing the second largest MEPS in the United States. He resigned from that job, due to an

illness in his immediate family, which required his presence.

12.    During Mr. McGrone’s tenure as the lead Transportation Assistant at the Department of

the Army, Dallas MEPS, he never received any disciplinary actions, verbal or written. No

complaints were made about his ability to do his work, and his evaluation was excellent? Check

if he has copy of Evaluation.




                                                 3
            Case 1:21-cv-00472 Document 1 Filed 02/23/21 Page 4 of 26




Temple Texas VA Medical Center, Texas, 4/10/2011 – 9/30/2012

13.    At the Temple Texas VA Medical Center, Mr. McGrone worked as a Transportation

Coordinator in a temporary position not-to-exceed two years for one of the new pilot programs

transporting veterans to and from their clinical appointments.

14.    That pilot program which Mr. McGrone coordinated, and others like it, were the

predecessors of the Veterans Transportation Programs currently being used throughout the

United States under the name VTS (Veterans Transportation Service).

15.    As the Transportation Coordinator, he coordinated round trips for veterans in a 150-mile

radius with five (5) drivers and two (2) Medical Assistants, ensuring that veterans reached their

appointment on time and were returned home safely.

16.    Mr. McGrone also liaised with doctors and mid-level clinicians, social workers and

nursing staff to ensure safe and immediate veteran transport when necessary, in multiple

scenarios and conditions.

17.    As part of his job, Mr. McGrone maintained contact with drivers through use of new

complex software and GPS location equipment that allowed him to assist his drivers with geo-

locating areas where there were only country roads, when drivers may not have accurate

information on how to enter or exit and make instantaneous changes in real time.

18.    During Mr. McGrone’s tenure as the Transportation Coordinator at the Temple Texas VA

Medical Center, he never received any disciplinary actions, verbal or written. No complaints

were made about his ability to do his work, and his evaluation was excellent? Check if he has

copy of Evaluation.




                                                 4
            Case 1:21-cv-00472 Document 1 Filed 02/23/21 Page 5 of 26




Denver VA Medical Center 6/30/2014-12/12/2014

19.    Mr. McGrone was employed as a Health Technician at the Denver VA Medical Center

from June 30, 2014 to December 12, 2014.

20.    As a Health Technician, Mr. McGrone was responsible for collection of biological

specimens and processing them for analysis.

21.    Mr. McGrone resigned from his position at the Denver VA Medical Center, to take the

Transportation Assistant job at the RGRC, and moved from the United States to Germany.

RGRC Germany 2014-2019

22.    Mr. McGrone was employed as a Transportation Assistant, GS-2102-07, with the 21st

Theater Sustainment Command (“TSC”), 1st Human Resources Sustainment Center, Personnel

Accountability Division, RGRC.

23.    Mr. McGrone was the Transportation Assistant for inbound Army Soldiers, civilians, and

contractors stationed at locations in Germany, Belgium, and Italy.

24.    As part of his job description, Mr. McGrone coordinated transportation for military and

civilian personnel, family members, and contract personnel traveling on permanent change of

station (PCS) or temporary duty (TDY) to domestic and overseas destinations.

25.    Mr. McGrone provided technical assistance and advice on traffic management issues for

procuring the most economical and efficient utilization of passenger travel services, both air and

ground. He monitors, analyzes, and predicts passenger flow for the various categories (i.e.,

replacement, leave, and unit movement).

26.    Mr. McGrone coordinated military and civilian personnel, family members, and contract

personnel lodging, meals, support, and transportation




                                                5
             Case 1:21-cv-00472 Document 1 Filed 02/23/21 Page 6 of 26




27.    Mr. McGrone prepared statistical analysis and reports on the individuals that move

through United States Army Europe (“USAREUR”), by tracking and compiling personnel data

metrics for numbers of soldiers and family to different destinations, total in-processing times and

ancillary data.

28.    Mr. McGrone was the only person in the US Army Europe that maintains such statistical

information, which is used by the 21st TSC Command, USAREUR G1, for their RFOs and

sponsorship metrics. Mr. McGrone’s output far exceeded that of his co-workers as

Transportation Assistants, because he was in that position prior to any other Transportation

Assistant, and had superior on-the-job experience, and prior military transportation operations

know-how that he brought with him to his position at the RGRC, than all his counterparts.

29.    Mr. McGrone dedicatedly, consistently, and superbly carried out his job responsibilities

at the RGRC for four (5) years. He was the longest serving Transportation Assistant at the

RGRC. He had no disciplinary record, oral or written, and in all the annual performance

evaluations (“APEs”) he received the highest total score and overall rating in each respectively.

In each APE, his overall rating was “EXCELLENCE (Exceeds std.)” in all required categories

that he was evaluated.

30.    Notwithstanding Mr. McGrone’s excellent work record and expertise, because of his race

and age, he was never good enough for promotion, or extension of his tour of duty for the

management at the RGRC Germany, and he was never good enough, to be accorded the same

benefits and privileges of his employment as a Transportation Assistant, as was given to his

white Caucasian, and younger counterparts, with less experience, or expertise.

31.    Instead of recognizing Mr. McGrone’s accomplishments and, and accord him all the

benefits and privileges due to him as a qualified, competent, and excellent worker, with



                                                 6
             Case 1:21-cv-00472 Document 1 Filed 02/23/21 Page 7 of 26




discriminatory animus, RGRC management connived, systematically schemed and became a

clog in his employment progress wheel, and effectively blocked every and any move he made to

progress in his employment for no legitimate reason, but because he was older, and was an

African American male.

32.     In the face of such egregious animosity, inaction and malfeasance that detrimentally

affected his employment status at the RGRC, Mr. McGrone, requested a meeting with his

relevant lines of supervisors, Mr, Simpson, Cpt. Washingon, and Lt.Col. Parlow, to discuss and

ask them to give him their reason for not giving him the support he needs and deserves, given the

“excellent” work he had done, and continued doing for the Center. They gave him no reason, and

gave him no relevant answers, or assurance that they will make any necessary corrections – all

they did at the meeting was circle the wagon and stone wall him.

33.     Mr. McGrone came to the Ramstein Gateway Reception Center (“RGRC”) at Ramstein

Air Force Base, Germany in December of 2014, with about three (3) years of transportation,

passenger movement, and financial logistical experience that was related to operations of the

RGRC.

34.     Mr. McGrone was employed by the Department of the Army, United States Army Europe

(USAEUR), G1, Ramstein Gateway Reception Center, Ramstein, AFB, Germany, as a

Transportation Assistant, at grade GS-2102-07.

35.     Mr. McGrone had exemplary attendance and a work record, of accomplishment and

progressively expanded duties.

36.     During his entire five (5) years’ tenure at the RGRC, Mr. McGrone was never

reprimanded, verbally or written, never disciplined verbally or written.




                                                 7
             Case 1:21-cv-00472 Document 1 Filed 02/23/21 Page 8 of 26




37.     During his entire five (5) years’ tenure at the RGRC, no RGRC management official,

manager, or supervisor, told Mr. McGrone that he was not doing his job properly, or complained

to him of any aspect of his employment or duties that he was lacking in.

38.     During his five (5) years’ tenure at the RGRC in Germany, RGRC management

conducted Annual Performance Evaluations (“APEs”) of Mr. McGrone’s work performance

starting in 2016. For all those APEs conducted by RGRC management, Mr. McGrone was given

the highest achievement ratings.

39.     The APE, evaluation report has four levels of achievement that an evaluated employee is

graded or rated. In order of highest achievement these are: (1) “EXCELLENCE (Exceeds std.)”

(2) “SUCCESS (Meets std.)” (3) “NEEDS IMPROVEMENT” and (4) “FAILS.”

40.     In all the evaluations that was conducted by the RGRC management, Mr. McGrone was

rated and given the highest total score and overall rating in each of those APEs respectively. In

each, his overall rating was consistently “EXCELLENCE (Exceeds std.)” in all required

categories that he was evaluated, and every year that he was evaluated during his tenure at the

RGRC.

41.     During his tenure at the RGRC Mr. McGrone made real and continuous contributions to

RGRC’s operations that included the logistical tracking data he developed that was presented to

the Commanding General, Gen. Mohan.

42.     Mr. McGrone worked with the Commanding General’s Staff on presentations for the

improvement of overall operations at the RGRC - duties he performed without extra pay, but

which should have been undertaken by the Operations Chief and Officer in Charge. Yet, he

performed these duties in addition to his own regular duties as a Transportation Assistant.




                                                 8
             Case 1:21-cv-00472 Document 1 Filed 02/23/21 Page 9 of 26




Discriminatory Treatment – Intentionally Blocking of Promotion to Open Supervisory
Position 2017

43.    Upon information and belief, and based on how he was treated, Plaintiff alleges that

Agency and its management at the RGRC Germany, have a discriminatory policy and practice,

that preferred younger employees over older ones irrespective of their ability to perform their

duties, and irrespective of their experience and expertise that they have and bring to bear in their

positions.

44.    Upon information and belief, and based on how he was treated, Plaintiff alleges that

Agency and its management at the at the RGRC Germany, have a discriminatory policy and

practice, that preferred white Caucasian male employees over black African Americans,

irrespective of their ability to perform their duties, and irrespective of their experience and

expertise that they have and bring to bear in their positions.

45.    Defendant Agency has a policy and practice of treating its older black African American

male disparately from the way it treated its younger white Caucasian male.

46.    Agency discriminated against Mr. McGrone, a black, African American male, who is

sixty-five (65) years old, when it treated him differently from his white, Caucasian, and younger

counterparts, by promoting them above Mr. McGrone who had superior experience and expertise

than them, in the relevant position, and for deliberately and intentionally not extending his tour

of duty in Germany, while extending tour for his white Caucasian, and younger counterpart.

47.    Agency also, intentionally, retaliated against Mr. McGrone, based on his prior EEO

activities, and complaints against certain management personnel.

48.    Early 2016, Matthew Huffman (“Huffman”) a white male, who was younger than Mr.

McGrone, was hired at the RGRC on a “not-to-exceed basis” to take the place of another




                                                  9
            Case 1:21-cv-00472 Document 1 Filed 02/23/21 Page 10 of 26




employee that went on active military duty. This means that his hire was temporary, and when

the employee on active duty returned, Huffman was to leave that post.

49.    Huffman had no prior experience in the workplace setting, specifically, no transportation,

passenger movement, and financial logistical experience that was related to operations of the

center, because, prior to being brought on-board to cover for an employee on duty deployment,

his job had been selling pizza at the base shoppette.

50.    When the employee who was on active military duty returned from his deployment,

Huffman was not asked to leave as he should have. Instead, Huffman was allowed to continue in

that position as a Transportation Assistant without any competition, and Mr. McGrone was

tasked to train him, and he did.

51.    Sometime towards late 2016-2017, a position for a Transportation Supervisor became

open. But Mr. McGrone’s superiors, in his line of supervision, specifically Mr. Simpson and Lt.

Col. Parlow, connived against him, by deliberately and intentionally making discriminatory

decisions regarding the open Supervisory position that made it impossible for him to apply and

compete for the open position.

52.    While denying pretext, and that he [Lt. Col. Parlow] discriminated against Mr. McGrone

based on his race and age, Lt. Col. Parlow described Mr. McGrone as a “malcontent,” “who he

could not promote.”

53.    Mr. McGrone in 2016, was the most qualified person to step into the position of

Transportation Supervisor seamlessly, because he had a total of five (5) years solid on-the-job

relevant transportation experience and expertise, at the RGRC, at the time. Yet the younger,

white Caucasian employee without experience, and who had been on the job for less than a year,

on the job as Transportation Assistant, was promoted.



                                                10
            Case 1:21-cv-00472 Document 1 Filed 02/23/21 Page 11 of 26




54.    Mr. McGrone’s previous transportation experience, was undoubtedly why he was the

successful candidate when he was hired for the RGRC Transportation Assistant position in

Germany, from the United States, in the first place.

55.    Sometime, in early 2017, Mr. McGrone went on a two (2) weeks leave, and traveled to

the United States. Before he took his leave, the Supervisory position was not advertised, and no

one informed him before he left, that the position would soon be advertised soon or on the date

of his departure to the United States on leave.

56.    Management and Personnel were all aware that Mr. McGrone would be on leave for two

weeks on certain dates, because it was an approved leave, or they should have known.

57.    However, on his return back to Germany after his two weeks leave in the United States,

Mr. McGrone discovered that the Supervisory position was made advertised and made open, on

the same day he left Germany and traveled to the United States for two weeks leave, and after he

had had already departed Germany.

58.    Mr. McGrone also discovered, that the closing day for applications for that Supervisory

position, closed on the Sunday, before the next day – the Monday, that he resumed work, after

his return from his leave in the United States.

59.    Due to the timing of the advertising of the Supervisor position, and the opening and

closing period for application, (which was intentionally and discriminatorily calculated to

prevent Mr. McGrone from knowing of the job opening, and to prevent him from applying), he

did not know about the job opening, and as a consequence, was prevented from applying the

Supervisor position. Mr. McGrone never stood a chance, and that position was given to a

younger, white Caucasian male named Byron Jordan, who came to the RGRC, after Mr.

McGrone had already been there for couple of years, working as a Transportation Assistant.



                                                  11
            Case 1:21-cv-00472 Document 1 Filed 02/23/21 Page 12 of 26




60.     About early 2017, Byron Jordan (“Jordan”), a younger white Caucasian male, who had

knowledge of the advertisement and opportunity to apply, for Supervisor position was given the

position, under circumstances that made it impossible for Mr. McGrone to apply and compete for

that position, because he was on leave when the job opening was announced, and closed, before

he returned from leave, and knew about it.

61.     When Jordan was hired, Mr. McGrone had been working at the RGRC as Transportation

Assistant for over two (2) years, going on to three, and was very conversant with what the job

entailed and was better placed to supervise other Transportation Assistants. Instead, Jordan who

did not have comparable experience, was then made to become Mr. McGrone’s supervisor.

62.     Realizing the wrongful discrimination, and intentional denial of meritorious opportunity

perpetrated against him by Defendant through its management personnel and agents, by

intentionally blocking him from knowing and applying for an open job that would have

amounted to a promotion for him, and as a result, depriving him of the benefits and privileges of

his employment with the Army, Mr. McGrone filed an EEO complaint alleging discrimination

and that his supervisor, Mark Simpson colluded with the CPAC (Human Resources) in blocking

him from being able to apply and be considered for the supervisor position, which he clearly was

qualified for.

63.     After Jordan was hired as Supervisor, he became Mr. McGrone’s supervisor in 2017 even

though Mr. McGrone has done the same kind of job which the white Caucasian, and younger

Jordan was to supervise him on, for the best of five (5) years – about three (3) years at the VA in

the United States, and over two (2) years at the RGRC in Germany.

64.     Prior to Jordan becoming the Transportation Supervisor and Mr. McGrone’s first line

supervisor and boss, Mr. Simpson, Chief of Operations, was Mr. McGrone’s first line supervisor



                                                12
            Case 1:21-cv-00472 Document 1 Filed 02/23/21 Page 13 of 26




and boss. After Jordan left his Supervisory position for another job in Stuttgart, that position still

was not offered to Mr. McGrone despite his known experience and expertise, and his stellar

employment performance record at the RGRC in Germany, and Mr. Simpson, Chief of

Operations, once again, became Mr. McGrone’s first and second line supervisor at the same

time.

65.     While being hired as Supervisor, and effectively made to supervise Mr. McGrone, it

turned out that Jordan did not know what to do as a Transportation Supervisor.

Jordan, while officially Mr. McGrone’s boss, ironically had to rely on Mr. McGrone’s advice

and expertise, in order to carry out his supervisory duties of supervising Transportation

Assistants at the RGRC in Germany, including Mr. McGrone who was prevented from getting

the promotion.

66.     While on a higher grade, and pay than Mr. McGrone, Jordan routinely asked for, and

received Mr. McGrone’s assistance, advise, mentorship, and instruction on the transportation

operations which he was supposed to perhaps have superior qualification and expertise to do,

than Mr. McGrone.

67.     Although the irony was not lost on Mr. McGrone, it did not stop him from assisting -

literally teaching Jordan what the transportation operations at RGRC, entailed, or was all about.

But, Jordan did not tell RGRC management or his supervisors that he did not know what to do,

or, the fact that he was asking Mr. McGrone for assistance, in doing his job, that management

took pains to ensure that McGrone, who now was teaching him [Jordan], did not know about,

compete for or get.

68.     Jordan worked at the RGRC for a little over a year, before leaving his Transportation

Supervisor position at the RGRC to take another job in Stuttgart Germany.



                                                  13
            Case 1:21-cv-00472 Document 1 Filed 02/23/21 Page 14 of 26




69.    Unfortunately, it would be later known that Jordan was terminated from his new job in

Stuttgart Germany, for being intoxicated on duty at his new position – a fact that was gossiped

about, and well known at the RGRC.

Retaliation - RGRC Management’s Failure to Timely Complete and Remit Application
Package to VA Medical Center Denver United States

70.    After Byron Jordan, who was not experienced to do the supervisory job, was given the

Supervisory position over him, Mr. McGrone, understood that he could not get fair treatment at

the RGRC, so he planned to return back to Denver where he was before taking the job at the

RGRC Germany.

71.    He applied for, and was offered a position at the Denver VA Medical Center in the U.S.

sometime around April or May of 2017.

72.    All Mr. McGrone needed, was to have his application package properly completed by the

CPAC or Human Resources (“CPAC”) or (“HR”) in Kaiserslautern (which was their

responsibility). However, because he had filed a previous EEO Complaint naming his supervisor

and the CPAC/HR, they retaliated against him by refusing to process his application package and

transfer to the Denver VA, causing him to lose the offer.

73.    CPAC or HR, deliberately and intentionally did nothing, despite several reminders from

Denver, through emails, requesting for Mr. McGrone’s job transfer package as it were, Mr.

McGrone’s supervisors in concert with CPAC or HR staff, did nothing, and the deadline for the

submission ran, and Mr. McGrone lost the position and as a result was not able to leave his

position in Germany for the job offer he had already been offered.

74.    The retaliation was obvious, as Mr. McGrone was returning to the same VA Medical

Center he departed from, when he took the Transportation Assistant Job in 2014, and moved to

Germany, and the process would have been smoothly done without any hitches, but his superiors

                                               14
            Case 1:21-cv-00472 Document 1 Filed 02/23/21 Page 15 of 26




and CPAC/HR who he had filed a previous EEO complaint against, deliberately and as a pay-

back, failed to send the required package on time, to Denver, despite several reminders from

Denver to send it.

75.    RGRC, its managers and CPAC/HR personnel, continuously deceived, lied to Mr.

McGrone, made excuses, and in the end, intentionally and deliberately, failed to complete the

package which they were supposed to do, and neve forwarded it to Denver, to his detriment.

76.    As a consequence, Mr. McGrone, was unable to go back to Denver for that job, and had

to stay in Germany at RGRC, and continue suffering the connived discriminatory animus,

intimidation and humiliation from his superiors, until his departure from Germany at the end of

2019, without securing a job in the United States before leaving.

Discrimination and Retaliation, Refusal to Submit/Resubmit adequate OTER for Plaintiff.

77.    In mid-2018, RGRC hired two (2) younger white Caucasian males, Richard Murray, and

John Lestage as Transportation Assistants with no experience. Mr. McGrone was asked to

precept and train both new hires, which he did. In addition, Jordan gave Mr. McGrone the

assignment to tutor Lt Col. Richard Murray as he was a Lt Col. in the Air Force Reserve, with no

transportation experience.

78.    Murray was also at the end of his “5-years” tour of duty. However, he shared with

Plaintiff that their supervisor Mark Simpson, told him not to worry about extension of his tour.

79.    So when Murray wanted to extend his tour, an Overseas Tour Extension Request

(“OTER”) for an additional year, was prepared by Simpson and forwarded for approval on

behalf of Murray. First it was returned and had to be resubmitted.




                                                15
            Case 1:21-cv-00472 Document 1 Filed 02/23/21 Page 16 of 26




80.    Along with Cpt. Nina Washington, Mr. Simpson and Murray discussed, worked together,

prepared a second OTER, and resubmitted it for approval and it was later approved and Murray’s

tour of duty in Germany was extended for another additional year.

81.    At the same time as the two new white employees were hired, Mark Simpson, without

Mr. McGrone’s knowledge or input, deliberately and intentionally forwarded an improperly or

inadequately drafted OTER on behalf of Mr. McGrone, which was referred back to “supervisor.”

82.    On July 13, 2018, Mr. Simpson submitted an OTER on behalf of Mr. McGrone. On

September 18, 2019, the request was not granted but was referred back by Col. Matthew

Rasmussen to supervisor who submitted it, i.e. Simpson, for certain correction and resubmission,

because the initial submitted OTER was weak and not properly constructed as was required, for

approval.

83.    Mr. Simpson did not inform Mr. McGrone that he was submitting an OTER on his

behalf, and never discussed it with him, but says that he [Simpson]was “prompted by USAREUR

staff to submit all requests for extensions for the fourth quarter” so he submitted one for Mr.

McGrone – albeit, intentionally weak and inadequately prepared OTER.

84.    Lt. Col. Parlow claims that Mr. Simpson submitted the OTER on behalf of Mr. McGrone,

without discussing it with him or with Cpt. Washington. But Lt. Col. Parlow knew all about Mr.

McGrone’s OTER, including its disapproval, and the reason USAREUR gave for its disapproval.

85.    According to Lt. Col. Parlow, “the USAREUR Headquarters called and stated that the

justification submitted with the extension for Complainant was weak and would be

disapproved,” in other words, the OTER Simpson, submitted on behalf of Mr. McGrone, did not

make a strong case or give the required persuasive reason for extending Mr. McGrone’s tour,

like they did for Mr. Murray.



                                                16
            Case 1:21-cv-00472 Document 1 Filed 02/23/21 Page 17 of 26




86.    Furthermore, according to Lt. Col. Parlow, “even if the request was rewritten, it was likely

to be disapproved.” However, Lt. Col. Parlow has never explained to Plaintiff, why a

resubmission would have been likely to be disapproved, or why that would be the case, but it

was not in Murray’s case.

87.    Due to Mr. McGrone’s supervisor’s discriminatory animus towards him, specifically Mr.

Simpson and Lt. Col. Parlow, Mr. McGrone’s OTER was never resubmitted and his tour of duty

was never extended because of their unlawful discrimination against him on the basis of his age

race, and prior EEO activity.

88.    At all relevant times, Lt. Col. Parlow, a white Caucasian male, was the Chief of

Personnel and Accountability, 21st Theater Sustainment Command, 1st Human Resources

Sustainment Center (HRSC), Personnel Accountability Division, Ramstein, German.

89.    Lt. Col. Parlow was born in 1972, and was sixteen (16) years younger than Mr. McGrone,

and at all relevant times, he was Mr. McGrone’s superior, and as such, has the power to make

decisions that can positively or negatively affect Mr. McGrone’s employment at the RGRC.

90.    In his position as the Chief of Personnel and Accountability, 21st Theater Sustainment

Command, 1st Human Resources Sustainment Center (HRSC), Personnel Accountability

Division, Ramstein, German, Lt. Col. Parlow had knowledge of, was involved in, and played a

substantial role in all personnel matters concerning Mr. McGrone’s, employment, including but

not limited to, and specifically as is relevant here, preparing and sending his job transfer package

to Denver on time (so he can return to the U.S. and have a job, since Parlow had no intention of

extending Mr. McGrone’s tour), granting Mr. McGrone an OTER, or promoting Mr. McGrone to

a Supervisory level.




                                                 17
            Case 1:21-cv-00472 Document 1 Filed 02/23/21 Page 18 of 26




91.    Lt. Col. Parlow and Mr. Simpson were the officers who rated Mr. McGrone when

deciding whether he is to be promoted or not. Lt. Col. Parlow was a senior rater to Mr. Simpson

– he was Mr. Simpson’s second line supervisor, as such, every action Mr. Simpson took

regarding Mr. McGrone, inevitably would be run Lt. Col. Parlow.

92.    Mr. Murray’s OTER was resubmitted to correct previous errors, without anyone

foretelling him that even if his OTER was resubmitted, “it was likely to be disapproved.” Mr.

Murray’s OTER was resubmitted and later granted a one year extension, while Mr. McGrone’s

was not even resubmitted.

93.    Mark Simpson, and Lt. Col. Parlow, deliberately, and intentionally sent an improperly

prepared OTER for Mr. McGrone, knowing full well that it would be rejected, in retaliation,

because Mr. McGrone had filed and earlier EEO action against them.

94.    Also, to retaliate further against Mr. McGrone, Simpson and the CPAC used the

denied/returned OTER as a pretext to keep him from being considered for Supervisor position,

by failing to work with Mr. McGrone, properly rewrite and resubmit his OTER, as Simpson,

Washington and the CPAC did with Murray in correcting his case and getting him a grant of one

year extension.

95.    After deliberately, intentionally, and discriminatorily frustrating Mr. McGrone’s

opportunity to extend his tour of duty without any justification, by not properly resubmitting his

OTER, Mr. Simpson, and Lt. Col. Parlow also continued their orchestrated and systematic

blockage of any and every employment move that Mr. McGrone made, that will be beneficial

96.    Mr. Simpson, and Lt. Col. Parlow connived and denied Mr. McGrone’s attempt to enlist

in the priority placement program (“PPP”). And when he asked their reason for denying him

PPP, they pretextually concocted and answer that makes no sense, but highlights their unlawful



                                                18
            Case 1:21-cv-00472 Document 1 Filed 02/23/21 Page 19 of 26




discriminatory scheme of denying Mr. McGrone benefits and privileges that other male

Transportation Assistants at the RGRC, who were white Caucasian, and younger, enjoyed.

97.    In November 2019, Mr. McGrone attempted to enlist in the priority placement program

but was denied. Because he had filed an earlier EEO action against his superiors and the CPAC,

they used the OTER as pretext in not allowing him into the PPP program, which will enable him

to continue his employment.

98.    The reason Mr. McGrone’s superiors gave him was that he had not signed up for the PPP

in time, although the OTER only required that an employee not sign up “earlier than six months

before end of tour.”

99.    At the time Mr. McGrone attempted to sign up and was not allowed to do so, he would

not have violated the “earlier than six months before end of tour” rule. In fact, his tour was to

end in December, and Mr. McGrone was on time to register for PPP. His superiors excuse, was

simply a lie, a cover up and pretext for discriminatorily blocking him from registering while not

blocking others.

100.   The, calculated, deliberate, and intentional actions of Mr. Simpson, and Lt. Col. Parlow,

in not promoting Mr. McGrone, in derailing his OTER, and in blocking him from registering for

the PPP, foreclosed him from all benefits and privileges, including any chance or opportunity for

future promotions for Mr. McGrone, at the RGRC, as it effectively marked the end of his tour of

duty in Germany.


Discrimination – Promotion of LaStarge’s to Supervisory Reception and Assignment
Specialist position Over Plaintiff

101.   Complainant’s first level supervisor, Mr. Mark Simpson, had the Supervisory Reception

and Assignment Specialist position that had become vacant. In the interim, Mr. Mark Simpson,



                                                 19
            Case 1:21-cv-00472 Document 1 Filed 02/23/21 Page 20 of 26




was Supervisor Theater Operations and Gateway Specialist, GS-0301-11, RGRC, Mr.

McGrone’s second level supervisor, who also acted as Mr. McGrone’s first level supervisor, at

the same time. Mr. Simpson, born in 1960, was four (4) years younger than Mr. McGrone.

102.   In 2019, the Supervisory Reception and Assignment Specialist position was advertised

and Mr. McGrone applied for it, and he was qualified for the position, and was informed that he

qualified for the position.

103.   After being told that he was qualified for the position, that was all he heard regarding the

position until he was later informed that he was not selected, for the position but someone else –

Mr. John Lestarge (“Lestarge”).

104.   Despite his longer tenure (five years) than Lestarge, doing the relevant Transportation

reception work at the RGRC Mr. McGrone was not even given an interview. Other

Transportation Assistants at the RGRC, who applied for the position, were all listed and

interviewed except Mr. McGrone.

105.   Due to the excellent work he had done in his position, Mr. McGrone was able to speak to

managers from the Central Processing Facilities (CPF) at major army bases in Germany and

Italy, who were willing to give him references for the promotion position, but he never got that

far, because he was not even interviewed because Mr. Simpson and Lt. Col. Parlow had already

decided that they no longer want him there because of his age, race and his prior EEO activity.

106.   On or about March 27, 2019, Mr. McGrone became aware that Lt. Col. Parlow did not

select him for the Supervisory Reception and Assignments Specialist position, but had selected

John Lestarge, a new employee and younger white Caucasian male with less than six (6) months

experience as Transportation Assistant (who Mr. McGrone had trained and continued to train),

even though Mr. McGrone was best qualified than all interviewees, for a position in which he



                                                20
            Case 1:21-cv-00472 Document 1 Filed 02/23/21 Page 21 of 26




had been performing the duties as a de facto supervisor, because Byron Jordan was new and did

not know the job, both during his (Jordan’s) tenure and after his departure in October 2018.

107.   Mr. McGrone believes that Mr. Simpson and Lt. Col. Parlow not interviewing him,

listing him, and not promoting him, even though he had been adjudged qualified, was

intentionally discriminatory, and based on his race, age, and prior EEO activity.

108.   His third-level supervisor was Cpt. Nina Washington, Officer in Charge (“OIC”) of

RGRC, until January 2019. Ms. Washington, born in 1979, was twenty-three (23) years younger

than Mr. McGrone, and w

109.   When Cpt. Washington left in January 2019, Cpt. Aaron Johnson became the OIC for the

RGRC, and to wit, Mr. McGrone’s third-level supervisor. Cpt. Johnson, born in 1977, was

twenty-one (21) years younger than Mr. McGrone.

110.    Mr. John LeStarge, a white Caucasian male, who was selected over Mr. McGrone, for

the Supervisory Reception and Assignment Specialist position, effective March 31, 2019. Mr.

LarStarge was born in 1983, and was twenty-seven (27) years younger than Mr. McGrone.

                                        COUNT I
              Race, and Color Discrimination under 42 U.S.C. §§ 2000e et seq.
                                  (Disparate Treatment)

111.   Plaintiff hereby incorporates by reference the preceding paragraphs.

112.   Under Title VII of the Civil Rights Act of 1964, it is an unlawful employment practice

for an employer to fail or refuse to hire or discharge any individual, or otherwise to discriminate

against any individual with respect to his compensation, term, conditions, or privileges of

employment, because of such individual’s color, religion, sex, national origin, or to limit,

segregate, or classify his employees or applicants for employment opportunities or otherwise




                                                 21
            Case 1:21-cv-00472 Document 1 Filed 02/23/21 Page 22 of 26




adversely affect his status as an employee, because of the individual’s race, color, religion, sex,

or national origin.

113.   At all relevant times, Defendant Agency was an employer subject to provisions of Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a).

114.   At all relevant times, Mr. McGrone, a black African American male, was an employee

entitled to protection under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a).

115.   Agency discriminated against Mr. McGrone based on his race and color, when it

intentionally foreclosed Mr. McGrone, from knowing that there was a vacant promotion position,

by announcing the position, and closing period for application when he was on leave in United

States and as a result was unable to apply or compete.

116.   Agency discriminated against Mr. McGrone when it promoted Mr. Jordan over him, even

though he was more qualified than Jordan, just because he was a black African American male.

117.   Agency discriminated against Mr. McGrone based on his race and color, when he was not

promoted, and a white Caucasian male John Leastarge who Mr. McGrone was more qualified

than, and trained, was instead promoted.

118.   Agency also discriminated against Mr. McGrone based on his race and color, when a

white Caucasian male Mr. Murray’s OTER was resubmitted and approved while Mr. McGrone’

was never resubmitted or approved, by same supervisors for both.

119.   Agencies unlawful actions against Mr. McGrone, as highlighted in this Complaint, are

retaliatory, and violate his rights under 42 U.S.C. §§ 2000e et seq.

120.   As a result and proximate cause of Agency’s retaliatory actions, Mr. McGrone suffered

intimidation, humiliation, loss of job security, anxiety, loss of confidence, and financial damage,

and continues to suffer, for which Agency is responsible to him in damages.



                                                 22
              Case 1:21-cv-00472 Document 1 Filed 02/23/21 Page 23 of 26




                                        COUNT II
               Race, and Color Discrimination under 42 U.S.C. §§ 2000e et seq.
                                       (Retaliation)

121.    Plaintiff hereby incorporates by reference the preceding paragraphs.

122.    Agency, through its management, managers and agents, retaliated against Mr. McGrone,

in violation of 42 U.S.C. §§ 2000e et seq., when they took the several discriminatory actions as

highlighted herein in this Complaint, against him, in retaliation, and because of his prior EEO

activities.

123.    Agencies unlawful actions against Mr. McGrone, as highlighted in this Complaint, are

retaliatory, and violate his rights under 42 U.S.C. §§ 2000e et seq.

124.    As a result and proximate cause of Agency’s retaliatory actions, Mr. McGrone suffered

intimidation, humiliation, loss of job security, anxiety, loss of confidence, and financial damage,

and continues to suffer, for which Agency is responsible to him in damages.

                                        COUNT III
               Age Discrimination under the ADEA, 29 U.S. Code §§ 623 et seq.
                                   (Disparate Treatment)

125.    Plaintiff hereby incorporates by reference the preceding paragraphs.
.
126.    Age Discrimination Act of 1967, 29 U.S. Code § 623, provides:

                (a) Employer practices: It shall be unlawful for an employer—

                (1) to fail or refuse to hire or to discharge any individual or otherwise discriminate
                against any individual with respect to his compensation, terms, conditions, or
                privileges of employment, because of such individual’s age;

                (2) to limit, segregate, or classify his employees in any way which would deprive
                or tend to deprive any individual of employment opportunities or otherwise
                adversely affect his status as an employee, because of such individual’s age; or

                (3) to reduce the wage rate of any employee in order to comply with this chapter




                                                 23
            Case 1:21-cv-00472 Document 1 Filed 02/23/21 Page 24 of 26




127.   At all relevant times, Agency was Mr. McGrone’s employer, as defined under 29 U.S.

Code § 623, and Mr. McGrone is an individual covered under the section because he is over 40

years of age.

128.   Agency discriminated against Mr. McGrone based on his age, when it intentionally

foreclosed Mr. McGrone, from knowing that there was a vacant promotion position, by

announcing the position, and closing period for application when he was on leave in United

States and as a result was unable to apply or compete.

129.   Agency discriminated against Mr. McGrone on the basis of his age, when Mr. Jordan

who was younger, and who Mr. McGrone was more qualified than, was promoted over Mr.

McGrone, just because he was older - sixty-five (65) years of age.

130.   Agency discriminated against Mr. McGrone based on his age, when he was not

promoted, and a younger male John Leastarge was promoted instead. Agency also discriminated

against Mr. McGrone, when Mr. Murray who was younger than Mr. McGrone submitted an

OTER which was returned and resubmitted and approved, and Plaintiff’s was not resubmitted,

by same supervisors for both, and never approved, based on his age.

131.   Agencies unlawful actions against Mr. McGrone, as highlighted in this Complaint, are

discriminatory, and violate his rights under the ADEA.

132.   As a result and proximate cause of Agency’s discriminatory actions, Mr. McGrone

suffered intimidation, humiliation, loss of job security, anxiety, loss of confidence, and financial

damage, and continues to suffer, for which Agency is responsible to him in damages.

                                         COUNT IV
                Age Discrimination under the ADEA, 29 U.S. Code §§ 623 et seq.
                                        (Retaliation)


133.   Plaintiff hereby incorporates by reference the preceding paragraphs.

                                                 24
            Case 1:21-cv-00472 Document 1 Filed 02/23/21 Page 25 of 26




134.   Agency, through its management, managers and agents, retaliated against Mr. McGrone,

in violation of ADEA, when they took the several discriminatory actions as highlighted herein in

this Complaint, against him, in retaliation, and because of his prior EEO activities.

135.   Agencies unlawful actions against Mr. McGrone, as highlighted in this Complaint, are

retaliatory, and violate his rights under the ADEA.

136.   As a result and proximate cause of Agency’s retaliatory actions, Mr. McGrone suffered

intimidation, humiliation, loss of job security, anxiety, loss of confidence, and financial damage,

and continues to suffer, for which Agency is responsible to him in damages.


WHEREFORE, Plaintiff respectfully request the following relief from this Court:

A.     Declare that Defendant discriminated against Plaintiff based on his race and color, in
       violation of Title VII and award him damages in the amount of $350,000;

B.     Declare that Defendant discriminated against Plaintiff in violation of Title VII by
       retaliating against him and award him damages in the amount of $350,000;

C.     Declare that Defendant discriminated against Plaintiff based on his age, in violation of
       the ADEA and award him damages in the amount of $350,000;

D.     Declare that Defendant discriminated against Plaintiff in violation of the ADEA
       retaliating against him and award her damages in the amount of $350,000;
.
E.     Award Plaintiff monetary damages, in back pay to include, lost wages, fringe benefits;

F.      Award Plaintiff front pay in lieu of reinstatement;

G.     Punitive damages, as is necessary;

H.     Attorneys’ fees and costs;

I.     Injunctive relief, to prevent Agency for further violations;

J.     All other and further relief as this Court deems necessary and proper.




                                                 25
            Case 1:21-cv-00472 Document 1 Filed 02/23/21 Page 26 of 26




                                 DEMAND FOR JURY TRIAL

Trial by Jury is demanded on all issues triable by a jury.

Respectfully submitted this 23rd day of February, 2021.




                                              /s/ Stephen Christopher Swift
                                              Stephen Christopher Swift
                                              D.C. Bar No. 428459
                                              Swift & Swift, Attorneys at Law, P.L.L.C.
                                              Suite 200
                                              2121 Eisenhower Avenue
                                              Alexandria, Virginia 22314-4688
                                              Telephone: (703) 418 – 0000
                                              Facsimile: (703) 535 – 8205
                                              E-mail: steve@swift.law.pro

                                              Attorney for Plaintiff Floyd J. McGrone




                                                 26
